Judgment reversed on the law and new trial granted, with costs to appellants to abide the event. It was a question for the jury to say whether the defendants or any of them entered, into a conspiracy to institute the summary proceeding in question, as well as for them to say what damage, if any, the plaintiffs suffered by reason of the wrongful acts of defendants, if established. Numerous rulings excluding evidence which tended to explain the various transactions, such as the time when appellant Goldman entered into the contract to purchase, and the steps taken by Silver either personally or through his attorney to foreclose the first chattel mortgage, were, in our opinion, erroneous in a. ease involving the charge here made against defendants. We think defendants should have been given greater latitude in establishing their defense of good faith. Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur.